Exhibit 10.9
 
DATED
 
------------
 
CHARGE OF CERTIFICATED SHARES AND BANK ACCOUNT
 
between


VICTORY ELECTRONIC CIGARETTES CORPORATION
as Borrower


and


[                      ]
as Security Trustee
 
[img001.jpg]
 
1

--------------------------------------------------------------------------------

 
 
Contents
CLAUSE
       
1
Definitions and interpretation
3
2
Covenant to pay
6
3
Grant of security
6
4
Deposit of title documents
7
5
Protection of security
8
6
Liability of the Borrower
9
7
Representations and warranties
9
8
Borrower covenants
9
9
Rights of the Security Trustee
9
10
Powers of the Security Trustee
10
11
Enforcement
12
12
Costs and indemnity
12
13
Release
13
14
Assignment and transfer
13
15
Set-off
13
16
Amendments, waivers and consents
14
17
Severance
14
18
Counterparts
14
19
Third party rights
14
20
Further provisions
14
21
Notices
15
22
Governing law and jurisdiction
16
     
SCHEDULE
       
Schedule 1
Beneficiary
17
Schedule 2
Representations and warranties
17
     
Schedule 3
Covenants
18
Schedule 4
Enforcement
20

 
 
2

--------------------------------------------------------------------------------

 
 
THIS  DEED is dated        April 2014
 
Parties
 
(1)  
VICTORY ELECTRONIC CIGARETTES CORPORATION, registered in the State of Nevada,
USA under number C13461-2004 whose registered office is at 11335 Apple Drive,
Spring Lake, Michigan 49448, USA ("Borrower");

 
(2)  
                                                            (“Security
Trustee”).

 
Agreed terms
 
1.  
Definitions and interpretation

 
1.1  
Definitions

 
The following definitions apply in this deed:
 
6% Senior Secured Convertible Notes: the US$24,175,824 secured convertible notes
of the Borrower issued to the Beneficiary on or about the date of this deed.
 
Account Bank: a reputable bank in England at which a Dividend Account is to be
opened in accordance with clause 5.3.
 
Attorney: an attorney of the Borrower appointed under clause 4.4.
 
Business Day: a day other than a Saturday, Sunday or public holiday in England
when banks in New York and London are open for business.
 
Beneficiary: the person named in Schedule 1.
 
Convertible Note Documents: the 6% Senior Secured Convertible Notes, the
Convertible Note Instrument, the Securities Purchase Agreement, the Registration
Rights Agreement and the Intercreditor Deed.
 
Convertible Note Instrument: the instrument dated on or about the date of this
deed pursuant to which the 6% Senior Secured Convertible Notes are, or are to
be, constituted.
 
Dividend: any dividend, interest or other distribution paid or payable in
relation to the Must Have Shares.
 
Dividend Account: that segregated blocked account to be established and
maintained at the Account Bank for the purposes set out in clause 5.3 and all
monies from time to time standing to the credit (including any interest thereon)
of such account and all rights in relation thereto (including the right to
interest).
 
EBITDA: the net income of Must Have Limited on ordinary and extraordinary
activities during a given calendar month as shown in the Management Accounts of
Must Have Limited in respect of that calendar month delivered to the Security
Trustee pursuant to paragraph 7(b) of this deed, excluding:
 
(a)  
interest expense;

 
(b)  
the amount charged as tax on income on ordinary and extraordinary activities;

 
(c)  
total depreciation and amortisation;

 
(d)  
any extraordinary, unusual or non-recurring items increasing net income; and

 
 
3

--------------------------------------------------------------------------------

 
(e)  
any non-cash items increasing net income,

 
during that calendar month each as shown in such Management Accounts.
 
Event of Default: has the meaning given to that expression in the Convertible
Note Instrument.
 
Financial Collateral: has the meaning given to that expression in the Financial
Collateral Regulations.
 
Financial Collateral Regulations: the Financial Collateral Arrangements (No 2)
Regulations 2003 (SI 2003/3226).
 
Intercreditor Deed: the intercreditor deed between, amongst others, (1) the
Borrower; and (2) the Security Trustee dated on or about the date of this deed.
 
Management Accounts: the unaudited management accounts of Must Have Limited,
comprising a balance sheet as at the relevant date of the accounts and a profit
and loss account for the relevant period, prepared in accordance with the terms
of this deed.
 
Must Have Limited: Must Have Limited, a company incorporated in England and
Wales under company number 5101019.
 
Must Have Limited Debenture: the debenture dated on or about the date of this
deed between Must Have Limited and the Security Trustee.
 
Must Have Limited Debenture Security Period: the period starting on the date of
the Must Have Limited Debenture and ending on the date on which the obligations
defined as “Security Obligations” in the Must Have Limited Debenture have been
unconditionally and irrevocably paid and discharged in full and no further such
secured obligations are capable of being outstanding.
 
Must Have Limited Guarantee: the guarantee dated on or about the date of this
deed between Must Have Limited and the Beneficiary.
 
Must Have Limited Shares: the 4,302 (four thousand three hundred and two)
ordinary shares of £0.10 each in Must Have Limited, all of which have been
issued and are fully paid, and which comprise the whole of the issued share
capital of Must Have Limited.
 
Part 1 Warranties: the representations and warranties set out in Schedule 2 Part
1.
 
Part 2 Warranty: the representation and warranty set out in Schedule 2 Part 2.
 
Registration Rights Agreement: the Registration Rights Agreement entered into
between the Borrower and the Beneficiary on the date of the Securities Purchase
Agreement.
 
Related Rights: any:
 
(a)  
Dividend; and

 
(b)  
right, money, shares or property accruing, offered or issued at any time in
relation to any of the Must Have Limited Shares by way of redemption,
substitution, exchange, conversion, bonus, preference or otherwise, under option
rights or otherwise.

 
Secured Assets: all the assets, property and undertaking for the time being
subject to any Security created by this deed.
 
 
4

--------------------------------------------------------------------------------

 
Secured Liabilities: all present and future monies, obligations and liabilities
owed by the Borrower to the Beneficiary, whether actual or contingent and
whether owed jointly or severally, as principal or surety or in any other
capacity whatsoever, under or in connection with this deed (including, but not
limited to those arising under clause 5.1, clause 12.1 or clause 20.3) or any of
the Convertible Note Documents, together with all interest accruing on such
monies and liabilities.
 
Security Financial Collateral Arrangement: has the meaning given to that
expression in the Financial Collateral Regulations.
 
Security: any mortgage, charge (whether fixed or floating, legal or equitable),
pledge, lien, assignment by way of security or other security interest securing
any obligation of any person or any other agreement or arrangement having a
similar effect.
 
Security Period: the period starting on the date of this deed and ending on the
date on which the Security Trustee is satisfied that all the Secured Liabilities
have been unconditionally and irrevocably paid and discharged in full and no
further Secured Liabilities are capable of being outstanding.
 
Securities Purchase Agreement: the agreement dated on or about the date of this
deed between the Borrower and the Beneficiary relating to (inter alia) the
purchase by the Beneficiary of the 6% Senior Secured Convertible Notes.
 
Subsidiary: any person, other than Must Have Limited, in which the Borrower
directly or indirectly: (i) owns any of the outstanding capital stock (as such
term is understood under the law of the jurisdiction in which the Borrower is
incorporated) or holds any equity or similar interest of such person or (ii)
controls or operates all or any part of the business, operations or
administration of such person.
 
1.2  
Interpretation

 
In this deed:
 
(a)  
clause, Schedule and paragraph headings shall not affect the interpretation of
this deed;

 
(b)  
a reference to a person shall include a reference to an individual, firm,
company, corporation, partnership, unincorporated body of persons, government,
state or agency of a state or any association, trust, joint venture or
consortium (whether or not having separate legal personality) and that person's,
successors, permitted assigns and permitted transferees;

 
(c)  
unless the context otherwise requires, words in the singular shall include the
plural and in the plural shall include the singular;

 
(d)  
unless the context otherwise requires, a reference to one gender shall include a
reference to the other genders;

 
(e)  
a reference to a party shall include that party's successors, permitted assigns
and permitted transferees;

 
(f)  
a reference to a statute or statutory provision is a reference to it as amended,
extended or re-enacted from time to time;

 
(g)  
a reference to a statute or statutory provision shall include all subordinate
legislation made from time to time under that statute or statutory provision;

 
(h)  
a reference to writing or written includes fax and e-mail;

 
(i)  
an obligation on a party not to do something includes an obligation not to allow
that thing to be done;

 
(j)  
a reference to this deed (or any provision of it) or to any other agreement or
document referred to in this deed is a reference to this deed, that provision or
such other agreement or document as amended (in each case, other than in breach
of the provisions of this deed) from time to time;

 
(k)  
unless the context otherwise requires, a reference to a clause or Schedule is to
a clause of, or Schedule to, this deed and a reference to a paragraph is to a
paragraph of the relevant Schedule;

 
(l)  
any words following the terms including, include, in particular, for example or
any similar expression shall be construed as illustrative and shall not limit
the sense of the words, description, definition, phrase or term preceding those
terms;

 
 
5

--------------------------------------------------------------------------------

 
(m)  
a reference to an amendment includes a novation, re-enactment, supplement or
variation (and amended shall be construed accordingly);

 
(n)  
a reference to assets includes present and future properties, undertakings,
revenues, rights and benefits of every description;

 
(o)  
a reference to an authorisation includes an approval, authorisation, consent,
exemption, filing, licence, notarisation, registration and resolution;

 
(p)  
a reference to continuing in relation to an Event of Default means an Event of
Default that has not been remedied or waived;

 
(q)  
a reference to determines or determined means, unless the contrary is indicated,
a determination made at the absolute discretion of the person making it; and

 
(r)  
a reference to a regulation includes any regulation, rule, official directive,
request or guideline (whether or not having the force of law) of any
governmental, inter-governmental or supranational body, agency, department or
regulatory, self-regulatory or other authority or organisation.

 
1.3  
Rights of the Beneficiary

 
(a)  
All of the representations, covenants and undertakings given by the Borrower
pursuant to this deed are given to the Security Trustee for the benefit of the
Beneficiary.

 
(b)  
All of the security created by the Borrower pursuant to the terms of this deed
is created in favour of the Security Trustee as security trustee for the
Beneficiary and the Security Trustee holds the benefit of this deed on trust for
the Beneficiary.

 
2.  
Covenant to pay



The Borrower as principal debtor hereby covenants with the Security Trustee (for
the benefit of the Beneficiary) that it will on demand pay and discharge all
Secured Liabilities owing or incurred from or by it to the Beneficiary when the
same become due whether by acceleration or otherwise.
 
3.  
Grant of security

 
3.1  
Fixed charges

 
As continuing security for the payment and discharge of the Secured Liabilities,
the Borrower with full title guarantee charges to the Security Trustee, by way
of first fixed charge:
 
(a)  
the Must Have Limited Shares and all Related Rights; and

 
(b)  
to the extent that the Dividend Account is not effectively assigned under clause
3.2 or it has been effectively assigned but has not been perfected by the
service of the appropriate notice, the Dividend Account.

 
3.2  
Assignment

 
As a continuing security for the payment and discharge of the Secured
Liabilities, the Borrower with full title guarantee assigns absolutely (subject
to a proviso for reassignment on redemption) to the Security Trustee all its
present and future right, title and interest in and to the benefit of the
Dividend Account.
 
3.3  
Non-Assignable Right

 
The Borrower declares that, to the extent that any right, title, interest or
benefit in the Dividend Account cannot be or is not effectively assigned
pursuant to clause 3.2 for whatever reason, the Borrower shall:
 
 
6

--------------------------------------------------------------------------------

 
(a)  
promptly notify the Security Trustee of the same and the reasons why such asset
is not capable of assignment;

 
(b)  
hold the benefit of the same on trust for the Security Trustee as security for
the payment and discharge of the Secured Liabilities; and

 
(c)  
take such steps as the Security Trustee may require to remove such impediment to
such assignment.

 
3.4  
Notice

 
The Borrower shall, promptly upon opening any Dividend Account, serve a notice
of charge, substantially in the form of Part 1 of Schedule 5, on the Account
Bank in respect of the assignment of the Dividend Account and ensure that the
Account Bank promptly acknowledges the notice substantially in the form of Part
2 of Schedule 5.
 
4.  
Deposit of title documents

 
4.1  
Deposit

 
The Borrower shall:
 
(a)  
terminate with immediate effect all nominations it may have made under sections
145 and 146 of the Companies Act 2006 in respect of any Must Have Limited Shares
and, pending such termination, procure that any person so nominated:

 
(i)  
does not exercise any rights in respect of any Must Have Limited Shares without
the prior written approval of the Security Trustee; and

 
(ii)  
immediately on receipt, forward to the Security Trustee all communications or
other information received in respect of any Must Have Limited Sharefor which it
has been so nominated;

 
(b)  
as soon as reasonably practicable after this deed has been executed, deposit
with the Security Trustee all stock or share certificates or other deeds or
documents of title to or representing the Secured Assets owned by the Borrower
at that time (and if these are not within the possession and/or control of the
Borrower, the Borrower undertakes to obtain possession of all such certificates
deeds and documents of title); and

 
(c)  
on the accrual, offer, issue or receipt of any Related Rights, deliver or pay or
procure the delivery or payment to the Security Trustee of all such Related
Rights, and deposit with the Security Trustee the stock or share certificates or
other documents of title to or representing such Related Rights,

 
together with such executed blank transfers or assignments as the Security
Trustee may require so that the Security Trustee may at any time after this deed
has become enforceable without notice present them for registration.
 
4.2  
No nominations

 
The Borrower shall not, during the Security Period, exercise any rights to
nominate any person (other than the Security Trustee) to enjoy or exercise any
rights relating to any of the Must Have Limited Shares.
 
4.3  
Further assurance

 
The Borrower shall, at the direction of the Security Trustee given at any time,
forthwith, at its own cost, execute and deliver to the Security Trustee all
transfers and other documents and do all such things as may be necessary or
desirable:
 
(a)  
to register all or any of the Must Have Limited Shares in the name of the
Security Trustee or its nominee;

 
(b)  
for creating, registering, perfecting, maintaining or protecting the security
created by this deed;

 
 
7

--------------------------------------------------------------------------------

 
(c)  
for creating a fixed charge over any of the Secured Assets; or

 
(d)  
to facilitate the realisation of all or any of the Secured Assets after this
deed has become enforceable, or the exercise of any right, power or discretion
vested in the Security Trustee or the Attorney in relation to any Secured Assets
or this deed.

 
4.4  
Power of attorney

 
By way of security the Borrower irrevocably appoints the Security Trustee to be
the attorney (Attorney) of the Borrower and in its name and on its behalf and as
its act and deed:
 
(a)  
to execute any documents and do any acts and things which the Borrower is
required to execute and do under this deed, including execute any document
required by the Security Trustee under clause 4; and

 
(b)  
to execute any documents, and do any acts and things which the Attorney may deem
proper or desirable in exercising any of the powers, authorities and discretions
conferred by this deed or by law on the Security Trustee.

 
4.5  
Ratification of Attorney's acts

 
By this deed the Borrower ratifies and confirms, and agrees to ratify and
confirm, anything which the Attorney may do in the proper and lawful exercise or
purported exercise of all or any of the powers, authorities and discretions
referred to in this clause 4.
 
5.  
Protection of security

 
5.1  
Payment of calls

 
Notwithstanding the security created by this deed, the Borrower shall promptly
pay all calls, instalments and other payments due on any of the Must Have
Limited Shares, failing which the Security Trustee may, at its discretion but
without obligation, make such payments on behalf of the Borrower.
 
5.2  
Payments by Security Trustee

 
Any sum paid by the Security Trustee on behalf of the Borrower under clause 5.1:
 
(a)  
shall be reimbursed by the Borrower on demand by the Security Trustee on a full
indemnity basis;

 
(b)  
is, pending reimbursement, secured by this deed and may be debited to any
account of the Borrower as the Security Trustee deems fit; and

 
(c)  
shall bear interest accruing daily in arrear from the date of its payment at the
default rate of interest specified in the Convertible Note Instrument.

 
5.3  
Dividend Account

 
(a)  
At least 30 days prior to the declaration of any Dividends arising from or out
of the Must Have Limited Shares, the Borrower shall open the Dividend Account
and shall provide notice in writing to the Security Trustee of all relevant
details in respect of such Dividend Account.

 
(b)  
During the Security Period, the Borrower shall immediately upon receipt pay into
the Dividend Account all payments of Dividends arising from or out of the Must
Have Limited Shares.

 
(c)  
The Security Trustee shall have sole signing rights in relation to the Dividend
Account.

 
 
8

--------------------------------------------------------------------------------

 
(d)  
Save with the prior written consent of the Security Trustee, the Borrower may
not withdraw all or any monies from time to time standing to the credit of the
Dividend Account.

 
(e)  
Following the time at which this deed becomes enforceable in accordance with
clause 11.1, the Security Trustee may in its sole discretion apply any amounts
standing to the credit of the Dividend Account in such manner as it sees fit.

 
6.  
Liability of the Borrower

 
6.1  
Liability not discharged

 
The liability of the Borrower under this deed in respect of any of the Secured
Liabilities shall not be discharged, prejudiced or affected by:
 
(a)  
any Security, guarantee, indemnity, remedy or other right held by or available
to the Security Trustee being or becoming wholly or partially illegal, void or
unenforceable on any ground;

 
(b)  
the Security Trustee renewing, determining, varying or increasing any facility
or other transaction in any manner or concurring in, accepting or varying any
compromise, arrangement or settlement or omitting to claim or enforce payment
from any other person; or

 
(c)  
any other act or omission which but for this provision might have discharged or
otherwise prejudiced or affected the liability of the Borrower.

 
6.2  
Immediate recourse

 
The Borrower waives any right it may have of requiring the Security Trustee to:
 
(a)  
enforce any security or other right; or

 
(b)  
claim any payment from or otherwise proceed against any other person;

 
before enforcing this deed against the Borrower.
 
7.  
Representations and warranties

 
7.1  
The Part 1 Warranties are made by the Borrower on the date of this deed, and
shall be deemed to be repeated on each day of the Security Period with reference
to the facts and circumstances then existing.

 
7.2  
The Part 2 Warranty is made on each occasion that Must Have Limited supplies
Management Accounts to the Security Trustee under paragraph 7 of Schedule 3.

 
8.  
Borrower covenants

 
The Borrower covenants with the Security Trustee during the Security Period in
the terms set out in Schedule 3.
 
9.  
Rights of the Security Trustee

 
9.1  
Post-enforcement rights

 
After the security constituted by this deed has become enforceable:
 
 
9

--------------------------------------------------------------------------------

 
(a)  
any Dividends not yet paid into the Dividend Account shall be held on trust for
the Security Trustee and immediately paid into the Dividend Account or, if
received by the Security Trustee, may be applied by the Security Trustee as
though they were the proceeds of sale; and

 
(b)  
all voting and other rights and powers attaching to the Must Have Limited Shares
that may be exercised by a person in whose name the Must Have Limited Shares are
registered shall be exercised by, or at the direction of, the Security Trustee,
and the Borrower shall, and shall procure that its nominees shall, comply with
any directions the Security Trustee may, in its absolute discretion, give
concerning the exercise of those rights and powers.

 
9.2  
Protection of interests

 
The powers conferred on the Security Trustee by this deed are solely to protect
its interests in the Secured Assets and shall not impose any duty on the
Security Trustee to exercise any of those powers.
 
9.3  
No duties

 
The Security Trustee shall not, in respect of any of the Secured Assets, have
any duty or incur any liability for:
 
(a)  
ascertaining or taking action in respect of any calls, instalments, conversions,
exchanges, maturities, tenders or other matters relating to any Secured Assets
or the nature or sufficiency of any payment whether or not the Security Trustee
has or is deemed to have knowledge of such matters; or

 
(b)  
taking any necessary steps to preserve rights against prior parties or any other
rights relating to any of the Secured Assets.

 
9.4  
Exclusion of liability

 
The Security Trustee shall not be liable to account as a mortgagee in possession
in respect of the Secured Assets, and shall not be liable in connection with the
Secured Assets for:
 
(a)  
any loss on realisation;

 
(b)  
any failure to present any interest coupon or any bond or stock drawn for
repayment;

 
(c)  
any failure to pay any call or instalment;

 
(d)  
the acceptance of any offer or the notification of the Borrower of any such
offer;

 
(e)  
any failure to ensure that the correct amounts are paid or received in respect
of the Secured Assets;

 
(f)  
any negligence or default by its nominees; or

 
(g)  
any other loss of any nature whatsoever.

 
10.  
Powers of the Security Trustee

 
10.1  
Power to remedy

 
The Security Trustee shall be entitled (but shall not be bound) to remedy a
breach at any time by the Borrower of any of its obligations contained in this
deed, and the Borrower irrevocably authorises the Security Trustee and its
agents to do all such things as are necessary or desirable for that purpose.
 
 
10

--------------------------------------------------------------------------------

 
10.2  
Exercise of rights

 
The rights of the Security Trustee under clause 10.1 are without prejudice to
any other rights of the Security Trustee under this deed and the exercise of
those rights shall not make the Security Trustee liable to account as a
mortgagee in possession.
 
10.3  
Prior Security

 
At any time after the security constituted by this deed has become enforceable,
or after any powers conferred by any Security having priority to this deed shall
have become exercisable, the Security Trustee may:
 
(a)  
redeem such or any other prior Security, or procure its transfer to itself; and

 
(b)  
settle and pass any account of the holder of any prior Security.

 
Any accounts so settled and passed shall be, in the absence of any manifest
error, conclusive and binding on the Borrower. All monies paid by the Security
Trustee to an encumbrancer in settlement of such an account shall, as from its
payment by the Security Trustee, be due from the Borrower to the Security
Trustee on current account and shall bear interest at the default rate of
interest specified in the Convertible Note Instrument and be secured as part of
the Secured Liabilities.
 
10.4  
Currency conversion

 
For the purpose of, or pending the discharge of, any of the Secured Liabilities
the Security Trustee may convert any monies received, recovered or realised by
the Security Trustee under this deed (including the proceeds of any previous
conversion under this clause) from their existing currencies of denomination
into such other currencies of denomination as the Security Trustee may think
fit. Any such conversion shall be effected at a market rate of exchange. Each
reference in this clause to a currency extends to funds of that currency and,
for the avoidance of doubt, funds of one currency may be converted into
different funds of the same currency.
 
10.5  
New accounts

 
(a)  
If the Security Trustee receives, or is deemed to have received, notice of any
Security or other interest affecting all or part of the Secured Assets, the
Security Trustee may open a new account or accounts for the Borrower in the
Security Trustee's books and (without prejudice to the Security Trustee's right
to combine accounts) no money paid to the credit of the Borrower in any such new
account will be appropriated towards or have the effect of discharging any part
of the Secured Liabilities.

 
(b)  
If the Security Trustee does not open a new account or accounts immediately on
receipt of notice, or deemed notice, referred to in clause 10.5(a), then, unless
the Security Trustee gives express written notice to the contrary to the
Borrower, all payments made by the Borrower to the Security Trustee shall be
treated as having been credited to a new account of the Borrower and not as
having been applied in reduction of the Secured Liabilities, as from the time of
receipt or deemed receipt of the relevant notice by the Security Trustee.

 
10.6  
Security Trustee's set-off rights

 
If the Security Trustee has more than one account for the Borrower in its books,
the Security Trustee may at any time after:
 
(a)  
the security constituted by this deed has become enforceable; or

 
(b)  
the Security Trustee has received notice of any Security or other interest
affecting all or any part of the Secured Assets,

 
transfer, without prior notice, all or any part of the balance standing to the
credit of any account to any other account which may be in debit, but the
Security Trustee shall notify the Borrower of the transfer once made.
 
10.7  
Indulgence

 
The Security Trustee may at its discretion grant time or other indulgence, or
make any other arrangement, variation or release with any person or persons not
being a party to this deed (whether or not such person or persons are jointly
liable with the Borrower) in respect of any of the Secured Liabilities or of any
other Security for them without prejudice either to this deed or to the
liability of the Borrower for the Secured Liabilities.
 
 
11

--------------------------------------------------------------------------------

 
11.  
Enforcement

 
11.1  
Enforcement events

 
The security constituted by this deed shall be enforceable if any of the
circumstances set out in paragraph 1 of Schedule 4 occur. The parties to this
deed agree that the provisions of Schedule 4 shall apply to this deed and shall
be binding between them.
 
11.2  
Power of sale

 
At any time after the security constituted by this deed has become enforceable,
the Security Trustee and any nominee of the Security Trustee may (without
prejudice to any other right which the Security Trustee may have), without
further notice to the Borrower, exercise the power to sell or otherwise dispose
of the whole or any part of the Secured Assets.
 
11.3  
Terms of sale

 
Any sale or disposal under clause 11.2 may be made in such manner, on such terms
and for such consideration (whether payable immediately or by instalments) as
the Security Trustee shall in its absolute discretion think fit and without
liability for loss.
 
11.4  
Cash

 
The Security Trustee may (without prejudice to any right which it may have under
any other provision of this deed) treat any part of the Secured Assets
consisting of money as if it were the proceeds of a sale or other disposal under
clause 11.2.
 
11.5  
Application of proceeds

 
The Security Trustee shall apply the proceeds of a sale or other disposal under
clause 11.2 (without prejudice to the right of the Security Trustee to recover
any shortfall from the Borrower) in or towards the satisfaction of the Secured
Liabilities in such order as the Security Trustee in its absolute discretion may
from time to time determine subject to the Security Trustee's rights under
paragraph 5 of Schedule 4.
 
11.6  
Right of appropriation

 
(a)  
To the extent that the Secured Assets constitutes Financial Collateral and this
deed and the obligations of the Borrower hereunder constitute a Security
Financial Collateral Arrangement, the Security Trustee shall have the right, at
any time after the security constituted by this deed has become enforceable, to
appropriate all or any of the Secured Assets in or towards the payment and/or
discharge of the Secured Liabilities in such order as the Security Trustee in
its absolute discretion may from time to time determine.

 
(b)  
The value of any Secured Assets appropriated in accordance with this clause
shall be the price of those Secured Assets at the time the right of
appropriation is exercised as listed on any recognised market index, or
determined by such other method as the Security Trustee may select (including
independent valuation).

 
(c)  
The Borrower agrees that the methods of valuation provided for in this clause
are commercially reasonable for the purposes of the Financial Collateral
Regulations.

 
12.  
Costs and indemnity

 
12.1  
Costs

 
The Borrower shall, promptly on demand, pay to, or reimburse, the Security
Trustee, on a full indemnity basis, all costs, charges, expenses, taxes and
liabilities of any kind (including, without limitation, legal, printing and
out-of-pocket expenses) incurred by the Security Trustee in connection with:
 
 
12

--------------------------------------------------------------------------------

 
(a)  
this deed or the Secured Assets;

 
(b)  
taking, holding, protecting, perfecting, preserving or enforcing (or attempting
to do so) any of the Security Trustee's rights under this deed; or

 
(c)  
taking proceedings for, or recovering any of, the Secured Liabilities,

 
together with interest, which shall accrue and be payable (without the need for
any demand for payment being made) from the date on which the relevant cost or
expense arose until full discharge of that cost or expense (whether before or
after judgment, liquidation, winding up or administration of the Borrower) at
the default rate of interest and in the manner specified in the Convertible Note
Instrument.
 
12.2  
Indemnity

 
The Borrower shall indemnify the Security Trustee and its respective employees
and agents against all liabilities, costs, expenses, damages and losses
(including but not limited to any direct, indirect or consequential losses, loss
of profit, loss of reputation and all interest, penalties and legal costs
(calculated on a full indemnity basis) and all other professional costs and
expenses) suffered or incurred by any of them arising out of or in connection
with:
 
(a)  
the exercise or purported exercise of any of the rights, powers, authorities or
discretions vested in them under this deed or by law in respect of the Secured
Assets;

 
(b)  
taking, holding, protecting, perfecting, preserving or enforcing (or attempting
to do so) the security constituted by this deed; or

 
(c)  
any default or delay by the Borrower in performing any of its obligations under
this deed.

 
Any past or present employee or agent may enforce the terms of this clause 12.2
subject to and in accordance with the provisions of the Contracts (Rights of
Third Parties) Act 1999.
 
13.  
 Release

 
Subject to clause 20.3, on the expiry of the Security Period (but not otherwise)
the Security Trustee shall, at the request and cost of the Borrower, take
whatever action is necessary to release the Secured Assets from the security
constituted by this deed.
 
14.  
Assignment and transfer

 
14.1  
Assignment by the Security Trustee

 
(a)  
At any time, without the consent of the Borrower, the Security Trustee may
assign or transfer any or all of its rights and obligations under this deed.

 
(b)  
The Security Trustee may disclose to any actual or proposed assignee or
transferee any information in its possession that relates to the Borrower, the
Secured Assets and this deed that the Security Trustee considers appropriate.

 
14.2  
Assignment by the Borrower

 
The Borrower may not assign any of its rights or transfer any of its rights or
obligations under this deed.
 
15.  
Set-off

 
15.1  
Security Trustee's right of set-off

 
The Security Trustee may at any time set off any liability of the Borrower to
the Security Trustee against any liability of the Security Trustee to the
Borrower, whether either liability is present or future, liquidated or
unliquidated, and whether or not either liability arises under this deed. If the
liabilities to be set off are expressed in different currencies, the Security
Trustee may convert either liability at a market rate of exchange for the
purpose of set-off. Any exercise by the Security Trustee of its rights under
this clause 15 shall not limit or affect any other rights or remedies available
to it under this deed or otherwise.
 
 
13

--------------------------------------------------------------------------------

 
15.2  
No obligation to set off

 
The Security Trustee is not obliged to exercise its rights under clause 15.1.
 
16.  
Amendments, waivers and consents

 
16.1  
Amendments

 
No amendment of this deed shall be effective unless it is in writing and signed
by, or on behalf of, each party (or its authorised representative).
 
16.2  
Waivers and consents

 
(a)  
A waiver of any right or remedy under this deed or by law, or any consent given
under this deed, is only effective if given in writing by the waiving or
consenting party and shall not be deemed a waiver of any other breach or
default. It only applies in the circumstances for which it is given and shall
not prevent the party giving it from subsequently relying on the relevant
provision.

 
(b)  
A failure or delay by a party to exercise any right or remedy provided under
this deed or by law shall not constitute a waiver of that or any other right or
remedy, prevent or restrict any further exercise of that or any other right or
remedy or constitute an election to affirm this deed. No single or partial
exercise of any right or remedy provided under this deed or by law shall prevent
or restrict the further exercise of that or any other right or remedy. No
election to affirm this deed by the Security Trustee shall be effective unless
it is in writing.

 
16.3  
Rights and remedies

 
The rights and remedies provided under this deed are cumulative and are in
addition to, and not exclusive of, any rights and remedies provided by law.
 
17.  
Severance

 
If any provision (or part of a provision) of this deed is or becomes invalid,
illegal or unenforceable, it shall be deemed modified to the minimum extent
necessary to make it valid, legal and enforceable. If such modification is not
possible, the relevant provision (or part of a provision) shall be deemed
deleted. Any modification to or deletion of a provision (or part of a provision)
under this clause shall not affect the legality, validity and enforceability of
the rest of this deed.
 
18.  
Counterparts

 
This deed may be executed in any number of counterparts, each of which when
executed and delivered shall constitute a duplicate original, but all the
counterparts shall together constitute one deed.
 
19.  
Third party rights

(a)  
Except as expressly provided elsewhere in this deed, a person who is not a party
to this deed shall not have any rights under the Contracts (Rights of Third
Parties) Act 1999 to enforce, or enjoy the benefit of, any term of this deed.
This does not affect any right or remedy of a third party which exists, or is
available, apart from that Act.

 
(b)  
The rights of the parties to rescind or agree any amendment or waiver under this
deed are not subject to the consent of any other person.

 
20.  
Further provisions

 
20.1  
Independent security

 
This deed shall be in addition to, and independent of, every other Security or
guarantee which the Security Trustee may at any time hold for any of the Secured
Liabilities, and no prior Security held by the Security Trustee over the whole
or any part of the Secured Assets shall merge in the security created by this
deed.
 
 
14

--------------------------------------------------------------------------------

 
20.2  
Continuing security

 
This deed shall remain in full force and effect as a continuing security for the
Secured Liabilities, notwithstanding any settlement of account or intermediate
payment or other matter or thing whatsoever, unless and until the Security
Trustee discharges this deed in writing.
 
20.3  
Discharge conditional

 
Any release, discharge or settlement between the Borrower and the Security
Trustee shall be deemed conditional on no payment or security received by the
Security Trustee in respect of the Secured Liabilities being avoided, reduced or
ordered to be refunded pursuant to any provision of any law relating to
insolvency, bankruptcy, winding-up, administration, receivership or otherwise
and, notwithstanding any such release, discharge or settlement:
 
(a)  
the Security Trustee or its nominee shall be at liberty to retain this deed and
the security created by this deed, including all certificates and documents
relating to the whole or any part of the Secured Assets, for such period as the
Security Trustee shall deem necessary to provide the Security Trustee with
security against any such avoidance, reduction or order for refund; and

 
(b)  
the Security Trustee shall be entitled to recover the value or amount of such
security or payment from the Borrower subsequently as if such release, discharge
or settlement had not occurred.

 
20.4  
Certificates

 
A certificate or determination by the Security Trustee as to any amount for the
time being due to it from the Borrower shall (in the absence of any manifest
error) be conclusive evidence of the amount due.
 
20.5  
Consolidation

 
The restriction on the right of consolidating mortgages contained in section 93
of the Law of Property Act 1925 shall not apply to this deed.
 
20.6  
Perpetuity period

 
If the rule against perpetuities applies to any trust created by this deed, the
perpetuity period shall be 125 years (as specified by section 5(1) of the
Perpetuities and Accumulations Act 2009).
 
21.  
Notices

 
21.1  
Delivery

 
Any notice or other communication required to be given to a party under or in
connection with this deed shall be:
 
(a)  
in writing;

 
(b)  
delivered by hand, by pre-paid first-class post or other next working day
delivery service or sent by fax or e-mail; and

 
(c)  
sent to:

 
(i)  
the Borrower at:

 
11335 Apple Drive, Spring Lake, Michigan 49448, USA
 
E-mail:brent@victoryecigs.com
 
Copy by e-mail to: ded@robinsonbrog.com and to kevin.mccarthy@mishcon.com
 
 
15

--------------------------------------------------------------------------------

 
 
(ii)  
the Security Trustee at the address set out in the first page of this deed, with
a copy by e-mail to [                 ].

 
or to such other address or fax number as is notified in writing by one party to
the other from time to time.
 
21.2  
Receipt by Borrower

 
Any notice or other communication that the Security Trustee gives to the
Borrower shall be deemed to have been received:
 
(a)  
if delivered by hand, at the time it is left at the relevant address;

 
(b)  
if posted by pre-paid first-class post or other next working day delivery
service, on the second Business Day after posting; and

 
(c)  
if sent by fax, when received in legible form,

 
(d)  
if sent by e-mail, when sent (as long as a failed delivery message is not
received)

 
provided that if receipt would under this clause be deemed to occur outside 9.30
a.m. to 5.30 p.m. (New York time) on a Business Day (Working Hours) the notice
or communication will instead be deemed to have been received at the start of
the next period of Working Hours.
 
21.3  
Receipt by Security Trustee

 
Any notice or other communication given to the Security Trustee shall be deemed
to have been received only on actual receipt.
 
21.4  
Service of proceedings

 
This clause 21 does not apply to the service of any proceedings or other
documents in any legal action or, where applicable, any arbitration or other
method of dispute resolution.
 
22.  
Governing law and jurisdiction

 
22.1  
Governing law

 
This deed and any dispute or claim arising out of or in connection with it or
its subject matter or formation (including non-contractual disputes or claims)
shall be governed by and construed in accordance with the law of England and
Wales.
 
22.2  
Jurisdiction

 
Each party irrevocably agrees that, subject as provided below, the courts of
England and Wales shall have exclusive jurisdiction over any dispute or claim
arising out of or in connection with this deed or its subject matter or
formation (including non-contractual disputes or claims). Nothing in this clause
shall limit the right of the Security Trustee to take proceedings against the
Borrower in any other court of competent jurisdiction, nor shall the taking of
proceedings in any one or more jurisdictions preclude the taking of proceedings
in any other jurisdictions, whether concurrently or not, to the extent permitted
by the law of such other jurisdiction.
 
 
16

--------------------------------------------------------------------------------

 
22.3  
Agent for service

 
The Borrower irrevocably appoints Vapestick Holdings Limited for service at 25
Harley Street, London, W1G 9BR (for the attention of Brent Willis) as its agent
to receive on its behalf in England or Wales service of any proceedings under
clause 22.2. Such service shall be deemed completed on delivery to such agent
(whether or not it is forwarded to and received by the Borrower) and shall be
valid until such time as the Security Trustee has received prior written notice
from the Borrower that such agent has ceased to act as agent. If for any reason
such agent ceases to be able to act as agent or no longer has an address in
England or Wales, the Borrower shall forthwith appoint a substitute acceptable
to the Security Trustee and deliver to the Security Trustee the new agent's name
and address within England and Wales.
 
22.4  
Other service

 
The Borrower irrevocably consents to any process in any legal action or
proceedings being served on it in accordance with the provisions of this deed
relating to service of notices. Nothing contained in this deed shall affect the
right to serve process in any other manner permitted by law.
 
This document has been executed as a deed and is delivered and takes effect on
the date stated at the beginning of it.
 
Schedule 1
Beneficiary

 
[                             ]
 
Schedule 2
Representations and warranties

 
Part 1
 
1.  
Ownership of Secured Assets

 
The Borrower is the sole legal and beneficial owner and registered holder of all
the Must Have Limited Shares and is the sole legal and beneficial owner of the
Dividend Account.
 
2.  
No security

 
The Secured Assets are free from any Security other than any Security created by
this deed.
 
3.  
Must Have Limited share capital

 
The Must Have Limited Shares constitute the whole of the allotted and issued
share capital of Must Have Limited.
 
4.  
Fully paid

 
The Must Have Limited Shares are fully paid up and there are no monies or
liabilities outstanding in respect of any of the Must Have Limited Shares.
 
5.  
 Adverse Claims

 
The Borrower has not received or acknowledged notice of any adverse claim by any
person in respect of the Secured Assets.
 
 
17

--------------------------------------------------------------------------------

 
6.  
Adverse covenants

 
There are no covenants, agreements, reservations, conditions, interests, rights
or other matters whatever, which materially adversely affect the Secured Assets.
 
7.  
No breach of laws

 
There is no breach of any law or regulation which materially adversely affects
the Secured Assets.
 
8.  
No conflicting rights or breach

 
This deed does not and will not conflict with or result in any breach or
constitute a default under any agreement, instrument or obligation to which the
Borrower is a party or by which it is bound.
 
 
9.  
Enforceable security

 
This deed constitutes and will continue to constitute the legal valid binding
and enforceable obligations of the Borrower, and is and will continue to be
effective security over all and every part of the Secured Assets in accordance
with its terms.
 
10.  
Avoidance of security

 
No Security expressed to be created by this deed is liable to be avoided or
otherwise set aside on the liquidation or administration of the Borrower or
otherwise.
 
 
Part 2

 
1.  
Must Have Limited Management Accounts

 
The Management Accounts supplied pursuant to paragraph 7(b) of Schedule 3 have
been prepared in accordance with accounting standards, policies, principles and
practices generally accepted in the UK and in accordance with the applicable law
and fairly represent the assets and liabilities and the profits and losses of
Must Have Limited as at the date for which they have been prepared.
 
Schedule 3
Covenants

 
1.  
Negative pledge and disposal restrictions

 
The Borrower shall not at any time, except with the prior written consent of the
Security Trustee:
 
(a)  
create, purport to create or permit to subsist any Security on, or in relation
to, any Secured Assets other than any Security created by this deed;

 
(b)  
sell, assign, transfer, part with possession of or otherwise dispose of in any
manner (or purport to do so) all or any part of, or any interest in, the Secured
Assets; or

 
(c)  
create or grant (or purport to create or grant) any interest in any Secured
Assets in favour of a third party.

 
 
18

--------------------------------------------------------------------------------

 
2.  
Additional registration obligations

 
The Borrower grants and agrees to:
 
(a)  
procure as necessary, all consents, waivers, approvals and permissions which are
necessary, under the articles of association (or otherwise) of Must Have
Limited, for the transfer of the Secured Assets to the Security Trustee or its
nominee or to a purchaser upon enforcement of this deed; and

 
(b)  
procure the amendment of the share transfer provisions of the articles of
association, other constitutional document or otherwise of Must Have Limited in
such manner as the Security Trustee may require in order to permit such a
transfer.

 
3.  
No alteration of rights and liabilities

 
The Borrower shall not, without the prior written consent of the Security
Trustee, amend, or agree to the amendment of, the memorandum or articles of
association of Must Have Limited of the Must Have Limited Shares or the rights
or liabilities attaching to any of the Must Have Limited Shares.
 
4.  
Preservation of Secured Assets

 
The Borrower shall ensure (insofar as it is able by the exercise of all voting
rights, powers of control and other means available to it) that Must Have
Limited will not:
 
(a)  
consolidate or subdivide any of its stock or shares or reduce or reorganise its
share capital in any way;

 
(b)  
issue any new shares or stock;

 
(c)  
refuse to register any transfer of any of its shares which may be lodged for
registration by or on behalf of the Security Trustee or the Borrower in
accordance with this deed;

 
(d)  
 withdraw or transfer any monies standing to the deposit of the Dividend Account
until after the Security Period has expired;

 
(e)  
do, or permit to be done, any act or thing which would or might depreciate,
jeopardise or otherwise prejudice the security held by the Security Trustee or
materially diminish the value of the Secured Assets or the effectiveness of the
security created by this deed (including, without limitation, closing the
Dividend Account).

 
5.  
Investment information

 
The Borrower shall, and shall procure that each of its nominees shall, promptly
following receipt, send to the Security Trustee copies of all notices,
circulars, reports, accounts and other documents relating to the Must Have
Limited Shares, which are received by the Borrower or any of its nominees (as
the case may be).
 
6.  
Enforcement of rights

 
The Borrower shall use its best endeavours to:
 
(a)  
procure the prompt observance and performance by the counterparty to any
agreement or arrangement with the Borrower relating to the Dividend Account; and

 
(b)  
enforce any rights and institute, continue or defend any proceedings relating to
the Dividend Account which the Security Trustee may require from time to time.

 
7.  
No variations

 
The Borrower shall not cause or permit to be done anything which is a variation
or abrogation of the rights attaching to or conferred on all or any part of the
Secured Assets by this deed, without the prior written consent of the Security
Trustee.
 
 
19

--------------------------------------------------------------------------------

 
8.  
Notice of breaches

 
The Borrower shall promptly on becoming aware of any of the same give the
Security Trustee notice in writing of any breach of:
(a)  
any representation or warranty set out in this deed that is incorrect or
misleading in any material respect when made or deemed to be repeated; and

 
(b)  
any breach of any covenant set out in this deed.

 
9.  
Management Accounts and EBITDA

 
The Borrower shall procure that:
 
(a)  
Must Have Limited prepare Management Accounts in respect of each calendar month
during the Must Have Limited Debenture Security Period;

 
(b)  
Must Have Limited supply each set of such Management Accounts to the Security
Trustee (acting as agent and trustee of the Beneficiary), within one Business
Day of the same becoming available; and

 
(c)  
the EBITDA in respect of each calendar month is not less than $700,000.

 
10.  
No discharge of Borrower’s obligations by Must Have Limited

 
The Borrower shall procure that Must Have Limited will not, other than in
accordance with the terms of the Must Have Limited Guarantee, directly or
indirectly use any of its cash (whether held in hand or on deposit), assets or
other resources to discharge any obligation or liability of the Borrower or any
Subsidiary of the Borrower.
 
Schedule 4
Enforcement

 
1.  
Enforcement events

 
This deed shall be enforceable if:
 
(a)  
any of the Secured Liabilities are not paid or discharged when the same ought to
be paid or discharged by the Borrower (whether on demand or at scheduled
maturity or by acceleration or otherwise, as the case may be);

 
(b)  
the Borrower is in breach of any of its obligations under this deed or the
Convertible Note Documents and that breach (if capable of remedy) has not been
remedied to the satisfaction of the Security Trustee within 14 days of notice by
the Security Trustee to the Borrower to remedy the breach;

 
(c)  
any representation, warranty or statement made by the Borrower in, or in
connection with, this deed is or proves to have been incorrect or misleading
when made;

 
(d)  
the Borrower:

 
(i)  
becomes unable to pay its debts as they fall due or the value of the Borrower's
assets is less than the amount of its liabilities, taking into account the
Borrower's contingent and prospective liabilities;

 
(ii)  
commences negotiations with any one or more of its creditors with a view to the
general readjustment or rescheduling of its indebtedness;

 
(iii)  
makes a general assignment for the benefit of, or a composition with, its
creditors; or

 
 
20

--------------------------------------------------------------------------------

 
(e)  
the Borrower passes any resolution or takes any corporate action or a petition
is presented or proceedings are commenced or any action is taken by any person
for its winding-up, dissolution, administration or reorganisation or for the
appointment of a receiver, administrative receiver, administrator, trustee or
similar officer of it or of any or all of its revenues and assets;

 
(f)  
a distress, execution, attachment or other legal process is levied or enforced
upon or sued against all or any part of the assets of the Borrower and remains
undischarged for seven days; or

 
(g)  
any event occurs which under any jurisdiction has a similar or analogous effect
to any of the events mentioned in paragraph 1(d), paragraph 1(e) or paragraph
1(f) of this Schedule 4; or

 
(h)  
an Event of Default occurs;

 
and in any such event (whether or not the event is continuing) the Security
Trustee or any nominee of the Security Trustee may without further notice,
without regard to the restrictions contained in section 103 of the Law of
Property Act 1925 and without prejudice to any of Security Trustee's other
rights, immediately exercise all the powers conferred on mortgagees by the Law
of Property Act 1925 as varied or extended by this deed without any
restrictions.
 
2.  
Power of sale

 
Notwithstanding that as between the Security Trustee and a purchaser from the
Security Trustee, the power of sale arises on and is exercisable at any time
after the execution of this deed, the Security Trustee shall not exercise that
power of sale until an event (as specified in the paragraph 1 of this Schedule
4) entitling the Security Trustee to enforce its security has occurred.
 
3.  
Protection of third parties

 
No purchaser, mortgagee or other person dealing with the Security Trustee or its
nominee shall be concerned to:
 
(a)  
enquire whether any of the Secured Liabilities have become due or payable or
remain unpaid or not discharged, or whether the power the Security Trustee is
purporting to exercise has become exercisable; or

 
(b)  
see to the application of any money paid to the Security Trustee or its nominee.

 
 
4.  
Appropriation

 
Neither the Security Trustee nor any nominee of the Security Trustee shall be
bound (whether by virtue of section 109(8) of the Law of Property Act 1925,
which is varied accordingly, or otherwise) to pay or appropriate any receipt or
payment first towards interest rather than principal or otherwise in any
particular order as between any of the Secured Liabilities.
 
 
5.  
Suspense account

 
All monies received by the Security Trustee under this deed may, at the
discretion of the Security Trustee, be credited to any suspense or securities
realised account and shall bear interest at such rate, if any, as may be agreed
in writing between the Security Trustee and the Borrower and may be held in such
account for so long as the Security Trustee thinks fit.
 
 
6.  
Statutory protection

 
All the protection to purchasers contained in sections 104 and 107 of the Law of
Property Act 1925, section 42(3) of the Insolvency Act 1986 or in any other
appropriate legislation shall apply to any person purchasing from the Security
Trustee or any nominee of the Security Trustee as a result of the Security
Trustee exercising or purporting to exercise its power of sale under this deed.
 
 
21

--------------------------------------------------------------------------------

 
 
Schedule 5
 
Part 1
 
Form of notice to the Account Bank
 
 
[On the letterhead of the Borrower]
 
[ACCOUNT BANK]
 
[ADDRESS LINE 1]
 
[ADDRESS LINE 2]
 
[POSTCODE]
 
[DATE]
 
Dear Sirs,
 
Charge over bank account (“Charge”) dated [DATE] between Victrory Electronic
Cigarettes Corporation (“Borrower”) and [              ] (“Security Trustee”).
 
This letter constitutes notice to you that under the Charge (a copy of which is
attached) we have charged, by way of first fixed charge, in favour of the
Security Trustee all monies from time to time standing to the credit of the
account held with you and detailed below (the “Account”), together with all
other rights and benefits accruing to or arising in connection with the Account
(including, but not limited to, entitlements to interest):
 
Name of Account: [NAME OF ACCOUNT]
 
Sort code: [SORT CODE]
 
Account number: [ACCOUNT NUMBER]
 
We irrevocably instruct and authorise you to:
 
Disclose to the Security Trustee any information relating to the Account
requested from you by the Security Trustee;
 
Comply with the terms of any written notice or instructions relating to the
Account received by you from the Security Trustee;
 
Hold all sums from time to time standing to the credit of the Account to the
order of the Security Trustee; and
 
Pay or release all or any part of the monies standing to the credit of the
Account in accordance with the written instructions of the Security Trustee.
 
We acknowledge that you may comply with the instructions in this letter without
any further permission from us.
 
We are not permitted to withdraw any amount from the Account without the prior
written consent of the Security Trustee.
 
The instructions in this letter may not be revoked or amended without the prior
written consent of the Security Trustee.
 
This letter is governed by English law.
 
Please confirm your agreement to the above by sending the attached
acknowledgement to the Security Trustee at 544 Riverside Avenue, Westport, CT
066880, with a copy to ourselves.
 
Yours faithfully,
 
Signed.............................................
 
For and on behalf of the Borrower
 
 
22

--------------------------------------------------------------------------------

 
Part 2
 
Form of acknowledgement of the Account Bank
 
[On the letterhead of the Account Bank]
 
[                 ]
 
[DATE]
 
Dear Sirs,
 
Charge over bank account (“Charge”) dated [DATE] between Victory Electronic
Cigarettes Corporation (“Borrower”) and [                      ]  (“Security
Trustee”).
 
We confirm receipt from the Borrower of a notice (the “Notice”) dated [DATE] of
a charge on the terms of the Charge over all monies from time to time standing
to the credit of the account detailed below (the “Account”), together with all
other rights and benefits accruing to or arising in connection with the Account
(including, but not limited to, entitlements to interest).
 
We confirm that we:
 
●  
Accept the instructions contained in the Notice and agree to comply with the
Notice;

 
●  
Have not received notice of the interest of any third party in the Account;

 
●  
Have neither claimed nor exercised, nor will claim or exercise any security
interest, set-off, counter-claim or other right in respect of the Account; and

 
●  
Will not permit any amount to be withdrawn from the Accouns without your prior
written consent.

 
The Account is:
 
Name of Account: [NAME OF ACCOUNT]
 
Sort code: [SORT CODE]
 
Account number: [ACCOUNT NUMBER]
 
This letter is governed by English law.
 
Yours faithfully,
 
Signed............................................
 
For and on behalf of the [Account Bank]]
 
 
23

--------------------------------------------------------------------------------

 
 
Executed as a deed by VICTORY ELECTRONIC CIGARETTES
CORPORATION          )                                                                acting
by ………………................ ................,              a director, in the
presence of:
 
Witness signature:…..….....................................
Witness name:……….….....................................
Witness address: .………....................................
………………………….....................................
Witness occupation:…….....................................
 
 
 
........................................
Director
 
 
 
 
 
 
Executed as a deed by [                      
])                                                                as Security
Trustee, acting by ………………................ ................,                   a
director, in the presence of:
 
Witness signature:…..….....................................
Witness name:……….….....................................
Witness address: .………....................................
………………………….....................................
Witness occupation:…….....................................
 
 
 
........................................
Director
 
 


24

--------------------------------------------------------------------------------